                            Case 20-19493       Doc 61    Filed 07/14/21      Page 1 of 1
Entered: July 14th, 2021
Signed: July 14th, 2021

SO ORDERED
NO TIMELY RESPONSE TO COURT INSTRUCTION [ECF NO.
59].




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Baltimore
                                   In re:   Case No.: 20−19493 − NVA      Chapter: 13

Jason Darryl LaManna
Debtor

                            ORDER OVERRULING OBJECTION TO CLAIM

Upon consideration of the objection filed by Jason Darryl LaManna to the claim of SN Servicing Corporation and the
response thereto, and it appearing that there are insufficient grounds for the objection, it is, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that the objection to the claim described above is hereby overruled, and said claim of SN Servicing
Corporation is allowed.

cc:    Attorney for Objecting Party − Robert Grossbart
       Case Trustee − Rebecca A. Herr
       Claimant − SN Servicing Corporation
       Claimant's Attorney − Richard Rogers

                                                   End of Order
10x02 (rev. 09/04/1997) − JolonAnderson
